BRIGHT, Circuit Judge,
concurring and dissenting.
I concur with the majority’s holding that the selection procedures for the JAC program discriminated against blacks and *525agree that the cause should be remanded to the district court for appropriate relief.
I find no basis in the record, however, for disturbing the district court’s finding that the Flanagan Industrial test “did not have a discernible disparate impact on blacks and will therefore stand.” 471 F.Supp. 1335. I therefore dissent from this court’s invalidation of this selection criteria.
Additionally, I do not believe that this court should impose on the district court the obligation to establish a classwide backpay remedy. The district court retains the discretion to grant appropriate relief. On appeal, we ought not limit the exercise of that discretion by requiring a class-backpay remedy. A class-based remedy, as suggested in the majority opinion, might be the most appropriate, but the choice of remedy should be left to the district court in the first instance.